
	
		II
		110th CONGRESS
		1st Session
		S. 818
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To expand the middle class, reduce the gap between the
		  rich and the poor, keep our promises to veterans, lower the poverty rate, and
		  reduce the Federal deficit by repealing tax breaks for the wealthiest one
		  percent and eliminating unnecessary Cold War era defense spending, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Priorities Act of
			 2007.
		2.FindingsThe Senate finds the following:
			(1)The United States
			 has the highest rate of poverty and the highest rate of childhood poverty among
			 17 major countries in the Organization for Economic Cooperation and
			 Development, including Germany, France, Italy, the United Kingdom, Canada,
			 Australia, Austria, Belgium, Denmark, Finland, Ireland, the Netherlands,
			 Norway, Spain, Sweden, and Switzerland.
			(2)36,950,000
			 Americans are living in poverty, an increase of 5,400,000 since 2000.
			(3)12,896,000
			 children in the United States under the age of 18 lived in poverty in 2005, and
			 the number of children living in extreme poverty rose by 87,000 from 2004 to
			 2005.
			(4)In 2005, an
			 estimated 33 percent of the homeless population were children and an estimated
			 1,350,000 children will experience homelessness in a year.
			(5)The number of
			 uninsured Americans rose to 46,577,000 in 2005, 1,272,000 more than in the
			 previous year, and the number of Americans without health insurance has risen
			 for 4 consecutive years.
			(6)The United States
			 Government must provide the funding necessary to ensure that our Nation’s
			 veterans receive the health care and other benefits they deserve and have
			 earned in a timely fashion.
			(7)Millions of
			 middle class American families are finding it increasingly difficult to afford
			 the escalating cost of a college education with average tuition and other costs
			 increasing by more than $4,300 at 4-year public universities and over $8,000 at
			 4-year private colleges since 2001.
			(8)The Surgeon
			 General of the United States has reported that tooth decay has become the
			 single most common chronic childhood disease—5 times more common than asthma
			 and 7 times more common than hay fever.
			(9)Surveys have
			 shown that dental problems cause children to miss more than 51,000,000 hours of
			 school and adults to miss more than 164,000,000 hours of work each year.
			(10)In 42 States,
			 child care fees are higher than tuition at a 4-year public university.
			(11)Seriously
			 investing in renewable energy, energy efficient appliances, public transit, and
			 high speed rail would create millions of decent-paying jobs, reduce our
			 dependence on dirty fossil fuels, and reduce global warming.
			(12)The Department
			 of Defense's increasingly large budget provides for total defense spending that
			 is greater than that of the other 192 countries in the world combined.
			(13)The Government
			 Accountability Office estimated in 2003 that the Department of Defense could
			 not account for over $1,000,000,000,000 in funds appropriated to the Department
			 of Defense.
			(14)The United
			 States has the largest gap between the rich and the poor of any major
			 industrialized country.
			(15)The wealthiest
			 400 Americans saw their combined net worth increase by $120,000,000,000 from
			 2004 to 2005.
			(16)The richest 400
			 Americans have a combined net worth of $1,250,000,000,000 equaling the annual
			 income of over 45 percent of the entire world’s population or 2,500,000,000
			 people. Of the world’s 793 billionaires, over 400 are Americans. In 1989, we
			 only had 66 billionaires in this country.
			(17)According to a
			 December 2006 report by the Congressional Budget Office, the average after-tax
			 income of the richest 1 percent of households rose from $722,000 in 2003 to
			 $868,000 in 2004, after adjusting for inflation, a one-year increase of nearly
			 $146,000, or 20 percent. This represents the largest increase in 15 years,
			 measured both in percentage terms and in real dollars.
			(18)Median household
			 income for working age families has declined for 5 years in a row.
			(19)During the
			 presidency of George W. Bush, the United States has experienced the 3 largest
			 Federal deficits in history, and the national debt has skyrocketed,
			 attributable in large part to tax breaks to the wealthiest 1 percent.
			(20)The United
			 States has a moral responsibility to expand the middle class, reduce the gap
			 between the rich and the poor, keep our promises to veterans, lower the poverty
			 rate, and reduce the Federal deficit by repealing tax breaks for the wealthiest
			 1 percent and eliminating waste, fraud, and abuse at the Pentagon.
			3.Recision of
			 2001–2004 tax cuts for top one percent of income earnersWith respect to any individual whose gross
			 income for taxable year 2008 exceeds $400,000—
			(1)section 901(a)(1) of the Economic Growth
			 and Tax Relief Reconciliation Act of 2001 (relating to sunset of provisions of
			 Act) shall be applied by substituting after December 31, 2007, and
			 before January 1, 2009 for after December 31, 2010,
			 and
			(2)section 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 (relating to sunset of title) shall be
			 applied by substituting after December 31, 2007 for after
			 December 31, 2008.
			The Secretary
			 of the Treasury shall provide such forms as necessary to carry out the purposes
			 of this section.4.Reduction in
			 waste, fraud, and abuse at the PentagonNotwithstanding any other provision of law,
			 Federal funding appropriated for the Department of Defense for fiscal year 2008
			 shall be reduced by $60,000,000,000. The Secretary of Defense is authorized to
			 make such reductions by eliminating waste, fraud, and abuse, and weapon systems
			 and other programs that are determined not to be a priority for current
			 national security needs since the end of the Cold War. None of these reductions
			 shall be made that harm the basic needs of United States military personnel or
			 their quality of life, including necessary pay increases and health
			 care.
		5.Expansion of
			 investments for middle class, veterans, senior citizens on fixed income, and
			 low-income families with children, and deficit reductionFrom amounts made available under sections 3
			 and 4, for fiscal year 2008—
			(1)$575,000,000
			 shall be made available for consolidated health centers under section 330 of
			 the Public Health Service Act (42 U.S.C. 254b);
			(2)$140,000,000
			 shall be made available to the Secretary of Health and Human Services for the
			 workforce, capital, and equipment needed to establish or expand oral health
			 services at community health centers and other community-based sites pursuant
			 to subsequent authorization;
			(3)$15,000,000,000
			 shall be made available to carry out State child health plans under title XXI
			 of the Social Security Act (42 U.S.C. 1397aa et seq.);
			(4)$4,000,000,000
			 shall be made available to the Secretary of Veterans Affairs to ensure that
			 veterans receive the health care and other benefits that such veterans were
			 promised without being put on a waiting list pursuant to subsequent
			 authorization;
			(5)$2,200,000,000
			 shall be made available to carry out the Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9858 et seq.);
			(6)$7,200,000,000
			 shall be made available to carry out the Head Start Act (42 U.S.C. 9831 et
			 seq.);
			(7)$14,900,000,000
			 shall be made available to carry out the grant program under part B of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
			(8)$16,200,000,000
			 shall be made available for the Secretary of Education to increase the maximum
			 Pell Grant pursuant to subsequent authorization;
			(9)$500,000,000
			 shall be made available to the Secretary of Education to carry out the Federal
			 TRIO programs and Gaining Early Awareness and Readiness for Undergraduate
			 Program under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
			(10)$27,085,000,000
			 shall be made available to the Secretary of Energy, Secretary of
			 Transportation, and the Administrator of the Environmental Protection Agency
			 for programs to increase energy efficiency and conservation and to increase
			 investment in sustainable and renewable energy alternatives, public transit,
			 and high speed rail pursuant to subsequent authorization;
			(11)$5,000,000,000
			 shall be made available to the Secretary of Housing and Urban Development to
			 establish a national affordable housing trust fund for the construction,
			 preservation, and rehabilitation of at least 150,000 affordable housing rental
			 units in mixed-income locations in order to create 180,000 jobs pursuant to
			 subsequent authorization;
			(12)$7,200,000,000
			 shall be made available to the Secretary of the Treasury to expand the earned
			 income tax credit under section 32 of the Internal Revenue Code of 1986
			 pursuant to subsequent authorization; and
			(13)$30,000,000,000
			 shall be made available to reduce the Federal deficit.
			
